Exhibit 10.22
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT between DORAL FINANCIAL CORPORATION, a corporation
organized under the laws of the Commonwealth of Puerto Rico (together with its
successors and assigns, the “Company”), and MAURICE SPAGNOLETTI (the
“Executive”) dated as of December 31, 2010.
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company to employ the Executive on the
terms set forth herein;
     WHEREAS, the Executive has agreed to be employed by the Company on the
terms set forth herein;
     WHEREAS, the Executive and the Company wish to set forth the terms and
conditions of the Executive’s employment in this Agreement;
     NOW THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived from this Agreement, the parties
hereto agree as follows:
     1. Employment Period. Subject to the terms of this Agreement, the Company
hereby agrees to employ the Executive, and the Executive hereby agrees to serve
the Company and its affiliates, for the period commencing on the Commencement
Date (as defined herein) and ending on the second anniversary of the
Commencement Date; provided that the Executive’s employment by the Company will
automatically be extended by twelve (12) additional months on the second
anniversary of the Commencement Date and each annual anniversary thereafter
unless either party provides written notice to the other party no less than
sixty (60) days prior to the date of any such scheduled extension of its or his
intention not to extend the term of the Executive’s employment (the original
employment term plus any extension thereof being referred to herein as the
“Employment Period”). For purposes hereof, the Commencement Date means the date
the Executive commences employment with the Company which in all events shall be
no later than October 26, 2010. Notwithstanding the foregoing, the Employment
Period shall end on the date on which the Executive’s employment is terminated
by either party in accordance with the provisions of this Agreement.
     2. Position and Duties.
          (a) During the Employment Period, the Executive shall serve as
Executive Vice President — Mortgage and Banking Operations at Doral Financial
Corporation. During the Employment Period, the Executive shall report directly
to the Chief Executive Officer of the Company.

1



--------------------------------------------------------------------------------



 



          (b) The Executive’s principal work location, subject to travel on
Company business, shall be the Company’s headquarters in Puerto Rico. Beginning
no later than January 1, 2011, and at all times thereafter during the Employment
Period, the primary place of residence of the Executive and his family shall be
Puerto Rico. The Executive’s family will relocate to Puerto Rico by January 1,
2011.
          (c) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote his full business attention and time to the business and affairs of
the Company, and to use his best efforts to perform faithfully and efficiently
such responsibilities. During the Employment Period, the Executive shall be
entitled to engage in charitable and educational activities and to manage his
personal and family investments, to the extent such activities are not
competitive with the business of the Company or its affiliates and do not
interfere in any way, in the reasonable judgment of the Board (or a committee
thereof), with the performance of his duties for the Company and are otherwise
consistent with the Company’s governance policies.
     3. Compensation
          (a) Annual Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) at a rate of at least
$400,000.00, payable in accordance with the Company’s normal payroll policies.
The Executive’s Annual Base Salary shall be prorated for 2010 and for any other
partial year of employment during the Employment Period based upon the portion
of the year that the Executive is employed by the Company. The Executive’s
Annual Base Salary shall be subject to review for increase in the sole
discretion of the Board (or a committee thereof).
          (b) Annual Bonus. With respect to each fiscal year completed during
the Employment Period, the Executive shall have a target annual bonus
opportunity determined by the Executive’s performance and provided the Company’s
financial results are met, equal to 75% of his Annual Base Salary (“Target
Bonus”). The Board shall establish and determine, in its sole discretion, the
performance and payment conditions applicable to such annual bonuses. Any bonus
payments due hereunder shall be payable to the Executive no later than 21/2
months after the end of the Company’s taxable year or the calendar year,
whichever is later, in which the Executive is first vested in such bonus
payments for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”).
          (d) Additional Compensation:

    (i)   Car Allowance: After the relocation benefit ends, during the
Employment Period, the Company will provide the Executive with a monthly car
allowance under the Company’s policy of $1,500.00 per month to be used to lease
or purchase an automobile for employee’s general use (including in the affairs
and business of the

2



--------------------------------------------------------------------------------



 



      Company) and to cover related gasoline and insurance expenses related to
the use of such automobile. The amount set forth herein shall not be considered
as a payment of other amounts, entitlements or benefits in the event of
termination of this Agreement.

  (ii)   Subject to the Executive’s execution of a sign on bonus repayment
agreement in the form and substance as attached as Exhibit A to this agreement,
the Executive will receive a onetime signing bonus of $15,000.00 in a lump sum
payment upon his hiring date.     (iii)   After the relocation benefit ends, the
Company shall reimburse the Executive for cost of housing in the amount of
$3,000.00 per month, from effective date of this agreement but in no event
longer than ninety (90) days.

         (e) Long-Term Incentive Plans. During the Employment Period, the
Executive may be eligible to participate in the ongoing equity, retention
programs, and other long-term awards and programs of the Company. The benefits
and terms of the aforementioned long-term incentive plans to the Executive shall
be determined in the sole discretion of the Board or a committee thereof.
         (f) Other Benefits and Perquisites. During the Employment Period, the
Executive shall be entitled to participate in the Company’s employee benefit
plans, programs and arrangements (including, without limitation, life, medical
and dental insurance, 401(k), and disability insurance, vacation and sick leave
programs) and perquisite programs and arrangements, if any, in each case, on the
same basis as generally provided to other similarly-situated executives of the
Company. In all events, during the Employment Period, the Executive shall be
entitled to eighteen (18) days of paid vacation per calendar year (pro-rated for
any partial year of employment).

  (g)   Certain Expenses.     (i)   During the Employment Period, the Company
shall reimburse the Executive for all appropriate business expenses in
accordance with the terms of the Company’s policies and procedures in effect
from time to time.     (ii)   The Company shall reimburse the Executive for the
relocation expenses in accordance to the relocation benefits policy of the
Company at the time of the commencement of the Employment Period.

3



--------------------------------------------------------------------------------



 



     4. Termination of Employment.
     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. In the
event of the Executive’s Disability (as defined in Exhibit B attached hereto),
the Company may provide the Executive with written notice in accordance with
Section 11(c) of this Agreement of its intention to terminate the Executive’s
employment due to Disability. In such event, the Executive’s employment with the
Company shall terminate effective fourteen (14) days from the date the Company
sends such notice to the Executive (the “Disability Commencement Date”);
provided that the Executive’s employment hereunder shall immediately terminate
on the first date the Executive incurs a Disability as defined in clause (i) of
the definition of Disability set forth on Exhibit B.
     (b) With or Without Cause. The Executive is an employee at will and the
Company may terminate the Executive’s employment either with or without Cause
(as defined in Exhibit A attached hereto) subject to the terms and conditions of
this agreement. For purposes of this Agreement, a termination “without Cause”
shall mean a termination by the Company of the Executive’s employment other than
due to Cause, death or Disability.
     (c) With or Without Good Reason. The Executive’s employment may be
terminated by the Executive voluntarily with or without Good Reason (as defined
in Exhibit B attached hereto).
     (d) Notice of Termination. Any termination of the Executive’s employment by
the Company or the Executive (other than death) shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section 11(c)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if necessary, specifies the Date of Termination consistent with this
Agreement (which date shall be not more than thirty (30) days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
     (e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein within thirty
(30) days of such notice, as the case may be; provided that if the event giving
rise to a termination for Cause is pursuant to clauses (iv), (v), (vi), (vii) or
(viii) of the definition of Cause, the date on which there is delivered to the
Executive written notice of the requisite Chief Executive

4



--------------------------------------------------------------------------------



 



Officer notification as set forth in the definition of “Cause” in Exhibit B,
(ii) if the Executive’s employment is terminated by the Company without Cause,
the date of receipt of the Notice of Termination or any later date specified
therein within thirty (30) days of such notice, as the case may be, (iii) if the
Executive’s employment is terminated by the Executive for Good Reason, thirty
(30) days after the Company receives the Notice of Termination unless the
Company has cured the alleged grounds for such termination within thirty
(30) days after such receipt or if the Executive’s employment is terminated by
the Executive without Good Reason, thirty (30) days after the Company receives
the Notice of Termination, provided however, in with respect to termination
without Good Reason the Company may accelerate the Date of Termination to an
earlier date by providing the Executive notice of such action, (iv) if the
Employment Agreement is not renewed, on the anniversary of the Commencement Date
immediately following the notice of non-renewal provided such notice is timely
given, and (v) if the Executive’s employment is terminated by reason of death or
Disability, the date of the Executive’s death or the Disability Commencement
Date, as the case may be.
     (f) Resignation. Upon termination of the Executive’s employment for any
reason, the Executive agrees to resign, effective as of the Date of Termination,
from any positions that the Executive holds with the Company and its affiliates,
the Board (and any committees thereof) and the board of directors (and any
committees thereof) of any of the Company’s affiliates. The Executive hereby
agrees to execute any and all documentation of such resignations upon request by
the Company, but he shall be treated for all purposes as having resigned from
such positions upon termination of his employment, regardless of when or whether
he executes any such documentation, or Executive is terminated due to his death
or Disability.
     5. Obligations of the Company upon Termination of Employment.
     (a) Good Reason; Without Cause. If, during the Employment Period, the
Company terminates the Executive’s employment without Cause, or the Executive
terminates his employment for Good Reason within sixty (60) days of the
occurrence of any of the events that may constitute “Good Reason” as set forth
in Exhibit A, the Company shall have no further obligations to the Executive
under this Agreement or otherwise other than to pay or provide to the Executive
the following amounts and benefits (provided the Executive has executed,
delivered to the Company and not revoked a general release of claims against the
Company in the draft form and substance as attached as Exhibit C, hereto (the
“Release”) and subject to Section 8(h) hereof):

  (i)   An amount equal to Executive’s unpaid Annual Base Salary for services
through the Date of Termination;     (ii)   an amount equal to three (3) months
of salary;     (iii)   unreimbursed business expenses;

5



--------------------------------------------------------------------------------



 



  (iv)   an amount for payment of unused, accrued vacation;     (v)  
participation in all Company medical and dental plans in which the Executive and
his eligible dependents were participating immediately prior to the Date of
Termination until the earlier of (i) the first anniversary of the Date of
Termination and (ii) the date such Executive is or becomes eligible for
comparable coverage under health plans of another employer;     (vi)   as long
as the Executive uses such services prior to the first anniversary of the Date
of Termination, up to $25,000 in outplacement services;     (vii)   payment of
other amounts, entitlements or benefits, if any, in accordance with applicable
plans, programs, arrangements or other agreements of the Company; and     (viii)
  payment of Executive’s reasonable relocation costs (including for movement of
household goods and reasonable transportation expenses) to relocate Executive
and his family from Puerto Rico to New Jersey, USA. The payment of relocation
costs are subject to preapproval by the Company and may not exceed the costs
incurred by the Company to relocate the Executive and his family from New Jersey
to Puerto Rico.

     (b) Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability during the Employment Period, the
Company shall have no further obligations to the Executive or his legal
representatives, as applicable, under this Agreement or otherwise other than for
the payment of the amounts and provision of the benefits set forth below:

  (i)   payment of Annual Base Salary through the end of the month in which the
Executive’s Date of Termination occurs;     (ii)   unreimbursed business
expenses;     (iii)   an amount for payment of unused, accrued vacation; and    
(iv)   payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangements or other agreements of the
Company.

     (c) Cause or Voluntary Resignation Without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive for
any reason other than Good Reason at any time during the Employment Period, the

6



--------------------------------------------------------------------------------



 



Company shall have no further obligations to the Executive under this Agreement
or otherwise other than for the payment of the amounts and provision of the
benefits set forth below:

  (i)   an amount equal to the Executive’s unpaid Annual Base Salary for
services through the Date of Termination;     (ii)   unreimbursed business
expenses;     (iii)   an amount for payment of unused, accrued vacation; and    
(iv)   payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangements or other agreements of the
Company.

     (d) Company or Executive’s failure to renew or extend this Agreement. If
the Executive’s employment is terminated by reason of the Company’s or the
Executive’s failure to renew or extend this Agreement, the Company shall have no
further obligations to the Executive under this Agreement or otherwise other
than for the payment of the amounts and provision of the benefits set forth
below:

  (i)   payment of Annual Base Salary through the end of the month in which the
Executive’s Date of Termination occurs;     (ii)   unreimbursed business
expenses;     (iii)   an amount for payment of unused, accrued vacation;    
(iv)   payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangements or other agreements of the
Company; and     (v)   payment of Executive’s reasonable relocation costs
(including for movement of household goods and reasonable transportation
expenses) to relocate Executive and his family from Puerto Rico to New Jersey,
USA. The payment of relocation costs are subject to preapproval by the Company
and may not exceed the costs incurred by the Company to relocate the Executive
and his family from New Jersey to Puerto Rico.

     6. Change in Control Protections,
     (a) In the event, during the Employment Period, the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, in both cases upon or within two (2) years immediately
following a Change in Control, the Company shall have no further obligations to
the Executive

7



--------------------------------------------------------------------------------



 



under the terms of this Agreement or otherwise other than to pay or provide to
the Executive the following amounts and benefits (provided the Executive has
executed, delivered to the Company and not revoked a general release of claims
against the Company in a form satisfactory to the Company (the “Release) and
subject to Section 8(h) hereof):

  (i)   payment of Annual Base Salary through the end of the month in which the
Executive’s Date of Termination occurs;     (ii)   payment of an amount equal to
two (2) times Executive’s compensation (salary and bonus) received during the
preceding year (“the Severance Payment”), and if such termination occurs in the
first year of employment, the Severance Payment shall be $400,000.00;     (iii)
  payment of unreimbursed business expenses;     (iv)   an amount for payment of
unused, accrued vacation;     (v)   continued participation until the second
anniversary of the Date of Termination in all Company medical and dental plans
in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination (subject to offset as set forth in
Section 7 hereof);     (vi)   as long as the Executive uses such services prior
to the first anniversary of the Date of Termination, up to $25,000 in
outplacement services;     (vii)   payments of other amounts, entitlements or
benefits, if any, in accordance with applicable plans, programs, arrangements or
other agreements of the Company.     (viii)   payment of Executive `s reasonable
relocation costs (including for movement of household goods and reasonable
transportation expenses) to relocate Executive and his family from Puerto Rico
to New Jersey, USA. The payment of relocation costs are subject to preapproval
by the Company and may not exceed the costs incurred by the Company to relocate
the Executive and his family from New Jersey to Puerto Rico.

     7. No Duplication; No Mitigation. In no event shall the Executive be
entitled to duplicate payments or benefits under different provisions of this
Agreement or pursuant to the terms of any other plan, program or arrangement of
the Company or its affiliates. In the event of any termination of the
Executive’s employment, the Executive shall be under no obligation to seek other
employment, and, there shall be no offset

8



--------------------------------------------------------------------------------



 



against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment except with respect to
the continuation of benefits as provided under Section 6(a)(iii), which require
termination immediately upon obtaining comparable coverage from another
employer.
     8. Restrictive Covenants.
     (a) Confidentiality. During the Employment Period and thereafter, other
than in the ordinary course of performing his duties for the Company, the
Executive agrees that he shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
affiliate of the Company, including such trade secret or proprietary or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information, which he acquires during
the course of his employment, including, but not limited to, records kept in the
ordinary course of business, except when required to do so by a court of law, by
any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent or actual jurisdiction to order him to divulge, disclose
or make accessible such information. In the event the Executive is requested to
disclose information as contemplated in the preceding sentence, the Executive
agrees, unless otherwise prohibited by law, to use his best efforts to give the
Company’s General Counsel prompt written notice of any request for disclosure in
advance of the Executive making such disclosure in order to permit the Company a
reasonable opportunity to challenge such disclosure. The foregoing shall not
apply to information that (i) was known to the public prior to its disclosure by
the Executive, or (ii) becomes known to the public through no wrongful
disclosure by or act of the Executive or any representative of the Executive.
     (b) Property Rights. Whether during the Employment Period or thereafter,
the Executive agrees to hereby sell, assign and transfer to the Company all of
his right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the “Rights”) which during the
period of his employment are made or conceived by him, alone or with others, and
which are within or arise out of any general field of the Company’s business or
arise out of any work he performs, or information he receives regarding the
business of the Company, while employed by the Company. The Executive shall
fully disclose to the Company as promptly as available all information known or
possessed by him concerning any Rights, and upon request by the Company and
without any further remuneration in any form to him by the Company, but at the
expense of the Company, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Company may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such Rights. The Executive agrees that at the
time of the termination of employment, whether at the instance of the Executive
or the Company, and regardless of the reasons therefore, he will promptly
deliver to the Company’s General Counsel, and not keep or deliver to anyone
else, any and all of the following which is in his possession or control:
(i) Company property (including, without limitation, credit cards, computers,
communication devices, home office equipment and other

9



--------------------------------------------------------------------------------



 



Company tangible property) and (ii) notes, files, memoranda, papers and, in
general, any and all physical matter and computer files containing confidential
or proprietary information of the Company or any of its affiliates, including
any and all documents relating to the conduct of the business of the Company or
any of its affiliates and any and all documents containing confidential or
proprietary information of the customers of the Company or any of its
affiliates, except for (x) any documents for which the Company’s General Counsel
has given written consent to removal at the time of termination of the
Executive’s employment and (y) any information necessary for the Executive to
retain for his tax purposes.
     (c) Non-Competition. The Executive acknowledges that in his capacity in
management the Executive has had or will have a great deal of exposure and
access of the Company’s trade secrets and confidential and proprietary
information. Therefore, unless otherwise agreed upon in writing by the Company,
during the Executive’s employment and for twelve (12) months following
termination of such employment (whether during the Employment Period or
thereafter) (the “Restricted Period”) (i) the Executive shall not use or
disclose the Company’s trade secrets and other confidential and proprietary
information except in the ordinary course of performing his duties or as agreed
by the Company, and (ii) the Executive agrees that he shall not, other than in
the ordinary course of performing his duties hereunder or as agreed by the
Company in writing, engage in a “Competitive Business”, directly or indirectly,
as an individual, partner, shareholder, director, officer, principal, agent,
employee, trustee, consultant, or in any relationship or capacity. The Executive
shall not be deemed to be in violation of this Section 8(c) by reason of the
fact that he owns or acquires, solely as an investment, two percent (2%) or less
of the outstanding equity securities (measured by value) of any publicly traded
company. “Competitive Business” shall mean (x) the Executive’s participation in
any unsolicited offer to purchase the stock or assets of the Company or its
affiliates or (y) any financial institution in Puerto Rico.
     (d) Non-interference. The Executive acknowledges that information regarding
the Company’s business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company. Subject to the
immediately following sentence, Executive agrees that, other than in the
ordinary course of performing his duties for the Company, during the Restricted
Period, the Executive will not, on behalf of himself or any other person or
entity, directly or indirectly seek to encourage or induce any vendor or
customer of the Company to cease doing business with, or lessen its business
with, the Company, or otherwise interfere with or damage (or attempt to
interfere with or damage) any of the Company’s relationships with its vendors
and customers. No action by another person or entity shall be deemed to be a
breach of this provision unless the Executive directly or indirectly assisted,
encouraged or otherwise counseled such person or entity to engage in such
activity.
     (e) No Hire; Non-Solicitation. The Executive agrees that, during the
Restricted Period (other than in the ordinary course of performing his duties
for the Company), he

10



--------------------------------------------------------------------------------



 



will not, without the prior written consent of the Company, directly or
indirectly, (i) hire any employee of the Company or any of its affiliates who is
then an employee of the Company or such affiliate or was an employee during the
prior twelve (12) months period; (ii) solicit or encourage any such employee to
leave the employ of the Company or such affiliate, as the case may be; or
(iii) solicit or service the Company’s vendors or customers on behalf of a
competing business enterprise. No action by another person or entity shall be
deemed to be a breach of this provision unless the Executive directly or
indirectly assisted, encouraged or otherwise counseled such person or entity to
engage in such activity.
     (f) Public Comment. Following the Employment Period, the Executive shall
not at any time (i) make any public derogatory comment concerning the Company or
its affiliates or anyone whom the Executive knows to be a current or former
director, officer, stockholder or employee of the Company or (ii) without the
prior written consent of the Company, which consent shall not be unreasonably
withheld, publish or produce any information or write any book, article,
screenplay, teleplay or similar type of publication relating to the Company or
its affiliates or anyone whom the Executive knows to be a current or former
director, officer, stockholder or employee, provided that no such consent shall
be necessary for an academic work relating to Executive’s employment with the
Company. Following the Employment Period, the Company shall not at any time make
any public derogatory comment concerning the Executive. Notwithstanding the
foregoing, nothing in this Section 8(f) shall prohibit any person from
(x) responding publicly to incorrect, disparaging or derogatory public
statements about the Company or the Executive relating to his employment with
the Company, (y) providing truthful testimony in any judicial or administrative
matter, or (z) making truthful statements required by law, by any regulatory
authority or organization, or in connection with any public filing required by
the Securities and Exchange Commission or any other regulatory authority.
     (g) Blue Penciling. If any restrictions on competitive or other activities
contained in this Section 8 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement,
(i) the parties hereto regard such restrictions as reasonable and compatible
with their respective rights and (ii) the Executive acknowledges and agrees that
the restrictions will not prevent him from obtaining gainful employment
subsequent to the termination of his employment.
     (h) Remedies; Injunctive Relief.

  (i)   The Executive acknowledges and agrees that the covenants and obligations
of the Executive set forth in this Section 8 relate to special, unique and
extraordinary services rendered by the Executive to the Company and that a
violation of any of the terms of such covenants and obligations will cause the
Company

11



--------------------------------------------------------------------------------



 



      irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that the Company shall be entitled to seek an
injunction, restraining order or other temporary or permanent equitable relief
(without the requirement to post bond) restraining the Executive from committing
any violation of the covenants and obligations contained herein. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity. The existence of any claim or
cause of action by the Executive against the Company shall not constitute a
defense to the enforcement by the Company of the foregoing restrictive
covenants, but such claim or cause of action shall be determined separately.    
(ii)   If at any time the Executive materially breaches any of the covenants in
Section 8 and fails to cure such breach within ten (10) days after receipt of
written notice from the Company, then (x) the Company shall have the right to
cease to pay or provide to the Executive any payment, benefit or entitlement due
(or accrued) under this Agreement except those required by applicable law and
(y) if a neutral fact-finder determines that the Executive has materially
breached any of the covenants in Section 8, the Executive shall be required to
repay to the Company the net after-tax amount (such after-tax amount to be
determined after taking into account tax deductions, tax credits, and the like
attributable to the repayment) of any severance paid to the Executive under this
Agreement. Such repayment to be made within 15 days after the neutral
fact-finder enters the decision.

     (i) Survival. The provisions of this Section 8 shall remain in full force
and effect until the expiration of the periods specified herein notwithstanding
the earlier termination of the Executive’s employment hereunder or the
expiration of the Employment Period. For purposes of this Section 8, “Company”
shall mean the Company and any affiliate of the Company or any successor
thereto.
     9. Mandatory Arbitration. Except to the extent necessary to enforce the
provisions of Section 8 hereof in accordance with Section 8(g) or 8(h), the
Executive (on behalf of himself and his beneficiaries) and the Company agree
that any controversy or claim arising out of, or relating to this Agreement, or
the breach thereof, or the Executive’s employment with the Company or any
affiliate, or any termination of such employment, shall be settled by
confidential arbitration in Puerto Rico in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Any award entered
shall be final, binding and nonreviewable except on such limited grounds for
review of arbitration awards as may be permitted by applicable law. Judgment
upon the award rendered by the arbitrator(s) may be entered into any court
having jurisdiction thereof.

12



--------------------------------------------------------------------------------



 



     10. Successors.
     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives, heirs or legatees.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company without the
Executive’s prior written consent except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law.
     11. Miscellaneous.
     (a) The Executive represents and warrants that he has the free and
unfettered right to enter into this Agreement and to perform his obligations
under it and that he knows of no agreement between him and any other person,
firm or organization, or any law or regulation, that would be violated by the
performance of his obligations under this Agreement. The Executive agrees that
he will not use or disclose any confidential or proprietary information of any
prior employer in the course of performing his duties for the Company or any of
its affiliates.
     (b) This Agreement shall be governed by and construed in accordance with
its express terms, and otherwise in accordance with the laws of the Commonwealth
of Puerto Rico, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives. In the event of any conflict or
inconsistency between the provisions of this Agreement and any other Company
plan, program, policy or agreement, the provisions of this Agreement shall
control.
     (c) All notices and other communications hereunder shall be in writing and
shall be given (i) when delivered personally (provided that a written
acknowledgement of receipt is obtained), (ii) three (3) days after being sent by
certified or registered mail, postage prepaid, return receipt requested or
(iii) two (2) days after being sent by overnight courier (provided that a
written acknowledgement of receipt is obtained by the overnight courier), with
any such notice duly addressed to the party concerned at the address indicated
below:

13



--------------------------------------------------------------------------------



 



     
If to the Executive:
  At the most recent address
on file at the Company
 
   
If to the Company:
  At the address of its
 
  principal executive offices
 
  Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
     (d) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (e) The Company may withhold from any amounts payable under this Agreement
such federal, Puerto Rico, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation. In addition, this
Agreement is intended to comply with the requirements of Section 409A of the
Code and the regulations promulgated thereunder (“Section 409A”) so as not to
subject the Executive to the payment of interest or any additional tax under
Section 409A. In furtherance thereof, if payment or provision of any amount or
benefit hereunder at the time specified in this Agreement would subject such
amount or benefit to any additional tax under Section 409A, the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or the provision of such amount or
benefit could be made without incurring such additional tax (including paying
any severance that is delayed in a lump sum upon the earliest possible payment
date which is consistent with Section 409A).
     (f) Following the Executive’s termination of employment for any reason
(whether during or after the expiration of the Employment Period), upon
reasonable request of the Company, the Executive shall cooperate with the
Company or any of its affiliates with respect to any legal or investigatory
proceeding, including any government or regulatory investigation, or any
litigation or other dispute relating to matters in which he was involved or had
knowledge (or reasonably should have had knowledge) during his employment with
the Company, subject to his reasonable personal and business schedules. The
Company shall reimburse the Executive for all reasonable out-of-pocket travel
and meal expenses associated with any cooperation provided hereunder.
     (g) No waiver shall be valid unless in writing signed by the party against
whom the waiver is being enforced (that is, by the Executive or an authorized
officer of the Company, as the case may be).
     (h) This Agreement contains the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect thereto (including, without limitation,
the term sheet

14



--------------------------------------------------------------------------------



 



previously negotiated by the parties). In the event of any inconsistency between
the provisions of this Agreement and the provisions of any other agreement or
plan relating any other equity award granted to Executive, the provisions of
this Agreement shall control. Any provision of this Agreement, to the extent
necessary to carry out the intent of such provision, shall survive after the
expiration of the Employment Period.
     (i) The Executive shall be entitled to indemnification in connection with
any litigation or proceeding arising out of the Executive’s acting as President
of the Company’s Consumer Banking Division and of Doral Bank or as an employee,
officer or director of the Company, to the fullest extent permitted under the
Company’s charter and by-laws and by applicable law. In addition, the Executive
shall, during the Employment Period and for ten (10) years thereafter, be
entitled to liability insurance coverage pursuant to a Company-purchased
directors’ and officers’ liability insurance policy on the same basis as other
directors and officers of the Company to whom such coverage (if any) is then
provided.
     (j) Notwithstanding any other provision of this Agreement or otherwise, the
Company will make no payment pursuant to this Agreement or otherwise which would
be prohibited by 12 USC Section 1828(k) or any implementing regulations
thereunder.
     (k) This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile shall
be effective for all purposes.
     (1) The Company will pay reasonable attorney fees incurred by Spagnoletti
in the review and negotiation of this Agreement and its Exhibits.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

            DORAL FINANCIAL CORPORATION
      By:   /s/ Enrique R. Ubarri        Name:   Enrique R. Ubarri       
Title:   Executive Vice President     

              MAURICE SPAGNOLETTI
        /s/ Maurice Spagnoletti                 

15



--------------------------------------------------------------------------------



 



EXHIBIT A
[Sign-On Bonus Agreement]

16



--------------------------------------------------------------------------------



 



Hiring Bonus Repayment Agreement
This Agreement is dated as of December 31, 2010, and agreed to by the
undersigned employee, Maurice Spagnoletti (“Employee”).
Whereas, in connection with Employee’s hiring by Doral Financial Corporation or
any of its subsidiaries or affiliates (collectively the “Company”), the Company
will pay a hiring bonus of $15,000.00 on the first pay period following the
execution of this Agreement; and
Whereas, Employee agrees to repay the Company the entire amount of the hiring
bonus received and paid by the Company, if Employee terminates his employment
with the Company (“Employment”), or Employment is terminated by the Company for
causes as set forth below;
Now, therefore, in consideration of the Company paying for the hiring bonus,
Employee agrees to the following:
1. Employee acknowledges that the hiring bonus will be treated as taxable
income.
2. (a) If, through two years following the execution of this Agreement, Employee
voluntarily terminates Employment (other than to work for a subsidiary or
affiliate of the Company) or the Company terminates Employment for “Cause”, as
defined in the Employment Agreement, or violation of the Company’s norms and
policies (excluding termination due to layoffs, position eliminations,
reductions in force, or any situation unrelated to Employee’s conduct, actions
or omission), Employee agrees to repay the hiring bonus pursuant to the
following schedule:

  (i)   100% of the hiring bonus payment in the event of any such termination
occurs during the first 12 months following the execution of this Agreement; and
    (ii)   50% of the hiring bonus in the event of any such termination occurs
during the 13th through the 24th month following the execution of this
Agreement.

     (b) Employee shall pay the Company all amounts due in accordance with the
foregoing schedule within 30 days following the Employee’s last day of
Employment in case of termination pursuant to clause (a).
     (c) Employee understands and agrees that the Company, in accordance with
applicable law, may (i) withhold any amounts due to employee, up to the amounts
the Company is entitled to recover pursuant to this Agreement, and/or (ii) use a
collection agency to recover any such amounts.

17



--------------------------------------------------------------------------------



 



3. Employee understands that his/her Employment is subject to the Puerto Rico
Employment Laws or his/her Employment Agreement. Notwithstanding the
aforementioned, this Agreement is not an employment contract and does not confer
or imply that his/her Employment will continue for any period of time or confer
any rights with respect to the duration of Employment.
4. Employee understands that no hiring bonus will be paid to the Employee until
this Agreement is signed by the Senior Vice President HR & Organization
Effectiveness Officer or authorized representative of the Company.
5. (a) This Agreement shall be governed by the laws of Puerto Rico.
     (b) Employee shall not assign this Agreement or any part hereof without the
Company’s prior written consent, and any such purported assignment without such
consent shall be void. This Agreement shall be binding on and shall inure to the
benefit of the Company’s successors and assigns, including collection agencies.
     (c) This Agreement constitutes the entire agreement and understanding of
the Employee with respect to the subject matter hereof and there are no
promises, representations, conditions, provisions or other terms except those
set forth in this Agreement. This Agreement supersedes all previous
undertakings, agreements and representations between the parties, written or
oral, with respect to the subject matter hereof. No modification of, addition
to, or waiver of any provisions of this Agreement shall be binding unless in a
writing signed by the Company.
     (d) Nothing contained herein shall confer any rights upon or create any
duties toward any third party.
     (e) The Employee approves and consents to the terms and conditions of this
Agreement by affixing his/her signature here to.

     
/s/ Maurice Spagnoletti
  12/31/2010
 
   
Employee Signature
  Date
 
   
/s/ Enrique R. Ubarri
  12/31/2010
 
   
Enrique R. Ubarri
  Date
Executive Vice President
   

18



--------------------------------------------------------------------------------



 



EXHIBIT B
     For all purposes of this Agreement, the following terms shall have the
meanings set forth below:
     “Affiliate” of a person or other entity shall mean a person or other entity
controlled by, controlling or under common control with the person or other
entity specified.
     “Disability” shall mean (i) the Executive becomes eligible for full
benefits under a long-term disability policy provided by the Company or (ii) the
Executive has been unable, due to physical or mental illness or incapacity, to
substantially perform the essential duties of his employment with reasonable
accommodation for a continuous period of ninety (90) days or an aggregate of
one-hundred eighty (180) days during any consecutive twelve (12)-month period.
     “Cause” shall mean:
     (i) the Executive’s refusal of or demonstration of an unwillingness to
reasonably cooperate in good faith with any Company or government investigation
or provide testimony therein (other than such failure resulting from Executive’s
disability);
     (ii) the Executive’s violation of his fiduciary duty or his duty of loyalty
to the Company or the Company’s Code of Ethical Business Conduct in any respect;
     (iii) the Executive’s failure to perform his material duties with respect
to the Company or its subsidiaries as provided hereunder;
     (iv) the Executive’s act of fraud, misappropriation, or embezzlement or
other illegal conduct with respect to the Company or any material affiliate;
     (v) the Executive’s indictment for, conviction of, or plea of guilty or no
contest to any felony (other than a minor traffic violation) or any misdemeanor
that would preclude employment under the Company’s hiring policy;
     (vi) the Executive’s admission of liability of, or a finding by a court or
the applicable regulatory agency or body of liability for, the violation of any
“Securities Laws” (but excluding any technical violations of any Securities Laws
which are not criminal in nature) or the violation of any “Banking Laws” (but
excluding any technical violations of any Banking Laws which are not criminal in
nature); as used herein, the term “Securities Laws” means any federal or state
law, rule or regulation governing the issuance or exchange of securities,
including without limitation the Securities Act of 1933, the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder and “Banking
Laws” means any federal or state banking law, rule or regulation governing the
Company or its affiliates;

19



--------------------------------------------------------------------------------



 



     (vii) the Executive engages in conduct that constitutes neglect or
misconduct;
     (viii) the Executive’s failure to comply with any valid and legal directive
of the Company or the Board; or
     (ix) the Executive’s breach of any covenant set forth in Section 8 of this
Agreement.
     Anything notwithstanding to the contrary, the Executive’s employment shall
not be terminated for “Cause” within the meaning of clauses (i), (ii), (iii),
(vii) and (viii) above, unless the Executive has been given written notice by
the Chief Executive Officer stating the basis for such termination and he is
given fifteen (15) days to cure the neglect or conduct that is the basis of any
such claim and he fails to cure such conduct.
     “Good Reason” shall mean the occurrence of any of the following without the
Executive’s written consent:
     (i) a reduction in the Executive’s then current Annual Base Salary or
target bonus opportunity.
     (ii) a material diminution in the Executive’s positions, including, without
limitation, removing the Executive from such positions (and for the avoidance of
doubt, (a) in the event of any Change in Control of the Company in which the
Company becomes a wholly-owned subsidiary of an entity whose assets prior to
such Change in Control have a fair value that is five (5) times or greater than
the fair value of the assets of the Company prior to such Change in Control, no
material diminution of any of the foregoing shall be deemed to occur so long as
the Executive continues to be responsible for the same business matters at the
Company for which the Executive was responsible immediately prior to such Change
in Control and (b) no material diminution of any of the foregoing shall be
deemed to occur solely as a result of a Change in Control);
     (iii) a change in reporting structure so that the Executive reports to
someone other than the Chief Executive Officer of the Company;
     (iv) an involuntary change in Executive’s principal place of work if the
new place of work is outside a 50-mile radius from the Company’s headquarters in
San Juan, Puerto Rico;
     (iv) the failure of any successor to all or substantially all of the
Company’s assets to assume this Agreement, whether in writing or by operation of
law.
     Anything notwithstanding to the contrary, the Executive may only terminate
his employment for “Good Reason” upon thirty (30) days’ written notice to the
Company (provided the Company does not cure the event or events giving rise to
Good Reason prior to the expiration of such thirty (30)-day notice period).

20



--------------------------------------------------------------------------------



 



     “Change in Control” will be deemed to have taken place if:
     (i) any “person” (as such term is used in Sections 3(a)(9) and Section
13(d) of the Securities Exchange Act of 1934) other than the Company or any
employee benefit plan of the Company or any of its subsidiaries, (x) becomes the
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of Company securities having more than 50% of
the combined voting power of the then outstanding securities of the Company that
may be cast for the election of directors of the Company (other than as a result
of the issuance of securities initiated by the Company in the ordinary course of
business) (“Voting Securities”) or (y) becomes the “beneficial owner” of Company
of 25% or more of the Voting Securities of the Company and such person has the
power to appoint or elect a majority of the members of the Board; or
     (ii) persons who, as of the effective date of this Agreement constitute the
Board (the “Incumbent Directors”) cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority thereof, provided that any person
becoming a director of the Company subsequent to the effective date of this
Agreement shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least 50% of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act) other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director, or
     (iii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, or any combination of the foregoing
transactions, the holders of all the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction constitute, following such transaction, less than a majority of the
combined voting power of the then outstanding securities of the surviving entity
(or in the event each entity survives, the ultimate parent entity resulting from
such transaction) (the “Surviving Entity”) entitled to vote generally in the
election to elect directors of the Surviving Entity after such transaction.

21



--------------------------------------------------------------------------------



 



EXHIBIT C
[RELEASE AGREEMENT]

22



--------------------------------------------------------------------------------



 



CONFIDENTIAL TERMINATION AGREEMENT AND GENERAL RELEASE
     THIS CONFIDENTIAL TERMINATION AGREEMENT AND GENERAL RELEASE (“Agreement”)
is made and entered into by and between:
     THE PARTY FOR THE FIRST PART: Maurice Spagnoletti (“Spagnoletti”) and his
spouse [INSERT SPOUSE’S NAME](“Spagnoletti and his spouse”), both of them of
legal age, married to each other, and residents of San Juan, Puerto Rico; and,
     THE PARTY FOR THE SECOND PART: Doral Financial Corporation (“Doral” or the
“Company”), a financial institution organized under the laws of the Commonwealth
of Puerto Rico:
W I T N E S S E T H:
     WHEREAS, Spagnoletti was employed by DORAL as Executive Vice President —
Mortgage and Banking Operations, from [DATE OF HIRE], until effective [DATE OF
TERMINATION] (“the Termination Date”), when his position was eliminated.
     WHEREAS, if Spagnoletti and his spouse execute and return this Agreement to
the Company’s General Counsel, and do not revoke such acceptance within seven
days of the date of execution of this Agreement (“the Effective Date”), then
Spagnoletti will receive the benefits described in Paragraph 1 below;
     WHEREAS, Spagnoletti and his spouse and the Company desire to enter into
the following Agreement to resolve all issues between them including, but not
limited to those relating to Spagnoletti’s employment with DORAL, and the
termination thereof;
     NOW, THEREFORE, in consideration of the promises contained herein, it is
agreed as follows:

1.   Benefits.

  1.1.   Pursuant to the terms set forth in the Employment Agreement between
Spagnoletti and Doral, Spagnoletti will receive the following benefits:

(INSERT DETAILS OF SEVERANCE PAYMENT AND
BENEFITS TO BE RECEIVED]

  1.2.   All other benefits provided by DORAL will cease as of the Termination
Date. Spagnoletti and his spouse agree that they are not entitled to receive,
will not claim and expressly waive any entitlement to rights,

23



--------------------------------------------------------------------------------



 



      benefits or compensation other than as expressly set forth in this
Paragraph 1.     1.3.   The payment of the benefits detailed in Paragraph 1 of
this Agreement shall not be understood to be an acknowledgement on the part of
DORAL or the Released Parties of the commission of any illegal, discriminatory,
unjustified, or retaliatory act.

2.   Complete Release.

  2.1.   Release: Spagnoletti and his spouse irrevocably and unconditionally
release all of the claims described in Subparagraph 2.2 that Spagnoletti and his
spouse may have against the following persons or entities (the “Released
Parties”): the Company, Doral Bank, Doral Mortgage, all related or affiliated
companies (including, but not limited to, Doral Financial Corporation) and all
of the Company’s or such related or affiliated companies’ predecessors and
successors; and, with respect to each such entity, all of its past and present
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs) and any other persons
acting by, through, under or in concert with any of the persons or entities
listed in this Subparagraph.     2.2.   Claims Released: The claims released
include all claims, promises, debts, causes of action or similar rights of any
type or nature Spagnoletti and his spouse have or had against the Released
Parties, including but not limited to those which in any way relate to:
(a) Spagnoletti’s employment with DORAL, or the termination of that employment,
such as claims for compensation, bonuses, commissions, lost wages or unused
accrued vacation, or sick pay; (b) the design or administration of any long-term
incentive plan, benefits, perquisites, employee benefit program or Spagnoletti’s
and his spouse’s entitlement to benefits under any such plan, benefits,
perquisites, or program, including, without limitation, any stock, stock option
plan, or retention program; (c) any rights Spagnoletti and his spouse have to
severance or similar benefits under any program, policy or procedure of the
Company or any related or affiliated company ; (d) any claims to attorneys fees
or other indemnities; and (e) any other claims or demands Spagnoletti and his
spouse may on any basis have. The claims released, for example, may have arisen
under any of the following statutes or legal doctrines:

  2.2.1.   Anti-Discrimination Statutes, such as Title VII of the Civil Rights
Act of 1964, § 1981 of the Civil Rights Act of 1866 and Executive Order 11246,
which prohibit discrimination based on race, color, national origin, religion,
sex or retaliation; the Equal Pay Act, which prohibits

24



--------------------------------------------------------------------------------



 



      paying men and women unequal pay for equal work; the American With
Disabilities Act and § 503 and § 504 of the Rehabilitation Act of 1973, which
prohibit discrimination against the disabled; the Family and Medical Leave Act,
which protects employee rights to leave; the Constitution of Puerto Rico, which
prohibits discriminatory treatment; Law 69 of July 6, 1985, which prohibits
discrimination on the basis of sex; Law 17 of April 22, 1988, which prohibits
sexual harassment.

  2.2.2.   Federal Employment Statutes, such as the Employee Retirement Income
Security Act of 1974 (“ERISA”), which, among other things, protects pension or
health plan benefits; and the Fair Labor Standards Act of 1938, which regulates
wage and hour matters.     2.2.3.   Other Laws, such as Law 80 of May 30, 1976
(unjustified dismissal); Law 100 of June 30, 1959; Law 3 of March 13, 1942, as
amended; Law 116 of December 20, 1992; Law 139 of June 26, 1968 (SINOT); Law 45
of April 18, 1935 (State Insurance Fund), however, the release of claims under
Law 45 should not be interpreted as a limitation of the right to file a claim
for workers’ compensation in the State Insurance Fund; law 44 of July 2, 1985;
Law 379 of May 15, 1948 (Days and Hours of Work); Law 96 of June 26, 1956
(Minimum Wage); Law 180 of July 27, 1998; the Insurance and Civil Codes of
Puerto Rico and any other federal, state or local (including Puerto Rico) laws,
whether based on statute, regulation or common law, providing workers’
compensation benefits; restricting an employer’s right to terminate employees or
otherwise regulating employment; or enforcing express or implied employment
contracts or requiring an employer to deal with employees fairly or in good
faith; providing recourse for alleged wrongful discharge, harassment or
discrimination, physical or personal injury, emotional distress, fraud,
negligent misrepresentation, libel, slander, defamation and similar or related
claims.     2.2.4.   Age Discrimination in Employment Act.

  2.2.4.1   Spagnoletti and his spouse also acknowledge and agree that by
signing this Agreement, that, in addition to the matters discussed above,
Spagnoletti and his spouse waive and release any and all claims, charges, or
rights Spagnoletti may have under the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), that this waiver and release is knowing and
voluntary, and that a consideration of [INSERT AMOUNT THAT WILL BE TENDERED BACK
IN CASE OF ANY CHALLENGE TO

25



--------------------------------------------------------------------------------



 



      THE AGREEMENT] (included in the Severance Payment) was given for the
waiver and release of any potential claim under ADEA. Said consideration is in
addition to anything of value to which Spagnoletti was already entitled as an
employee of DORAL. Spagnoletti and his spouse further acknowledges that they
have been advised that: (a) they should consult with an attorney (at
Spagnoletti’s own expense) prior to executing this Agreement (Spagnoletti and
his spouse understand that whether or not they consult with an attorney is their
decision); (b) they have at least twenty one (21) [or forty five (45), depending
on the circumstances] days to consider this Agreement (although Spagnoletti and
his spouse may choose to execute this Agreement earlier); (c) this Agreement
does not waive or release any rights or claims Spagnoletti and his spouse may
have under the ADEA which may arise after they execute this Agreement;
(d) Spagnoletti and his spouse have seven (7) days following execution of their
Agreement to revoke their consent to their Agreement (to be effective, any
revocation must be actually received in writing by DORAL’s General Counsel, by
5:30 p.m. no later than on the seventh day after Spagnoletti and his spouse sign
the Agreement); and (e) the agreement shall not be effective until the seven
(7) day revocation period has expired.
 
      2.2.4.2.   Spagnoletti and his spouse acknowledge and agree that they were
given a copy of this Agreement on [INSERT DATE]. Spagnoletti and his spouse also
acknowledge having received Addendum A, specifying the positions impacted by the
reduction in force [IF APPLICABLE TO THE CIRCUMSTANCES OF THE TERMINATION] and
have been given the opportunity to consult with whomever they wish, and have
entered into this Agreement voluntarily and with full knowledge of its final and
binding effect.

  2.3.   Release Extends to Both Known and Unknown Claims: The release covers
both claims that Spagnoletti and his spouse know about and those they do not
know about. Spagnoletti and his spouse understand the significance of their
release of unknown claims and their waiver of statutory protection against a
release of unknown claims. Spagnoletti and his spouse expressly waive all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims.

26



--------------------------------------------------------------------------------



 



  2.4.   Ownership of Claims: Spagnoletti and his spouse represent that they
have not assigned or transferred, or purported to assign or transfer, all or any
part of any claim released by this Agreement.

3.   Spaqnoletti and His Spouse’s Promises.       In addition to the release of
claims provided for in Paragraph 2, Spagnoletti and his spouse also agree to the
following:

  3.1   Representations:

  3.1.1.   Spagnoletti and his spouse represent and warrant that they have not
been the victims of retaliation or discrimination or suffered any damages
attributable to the Company or the Released Parties, including but not limited
to the claims that could have arisen from the statutes and regulations
established in paragraph 2, and declare and represent that their family members,
heirs, executor, assignee, guarantors, friends or relatives, have not suffered
any damages whatsoever that may be attributed to the Company or the Released
Parties and promise to testify to the above in any forum. Spagnoletti and his
spouse represent and warrant that they have not suffered any damages or wrongful
treatment attributed to the Company or the Released Parties, for any reason
including, but not limited to, Spagnoletti’s employment relationship with DORAL,
the termination of same and any other event, act or omission occurring during
Spagnoletti’s employment or thereafter and promises to testify to such in any
forum.     3.1.2   Spagnoletti agrees and understands that the terms,
conditions, and obligations set forth in the Employment Agreement between
Spagnoletti and the Company are binding and survive the termination of his
employment. The terms, conditions, and obligations set forth is Section 8
(“Restrictive Covenants) of said Employment Agreement are incorporated entirely
to this Agreement as if set forth, at length, herein.     3.1.3   Spagnoletti
and his spouse represent and warrant that they are not aware of any facts that
would (a) establish, (b) tend to establish, or (c) in any way support an
allegation of a violation by the Company of the federal False Claims Act (or any
similar state or federal quitam statute).

  3.2   Safeguard the Company: Spagnoletti and his spouse promise to safeguard
and fully compensate the Released Parties for any claim or complaint filed by
Spagnoletti, his spouse, relative, son/daughter, heirs, executor, assignees,
bondsmen, dependents, friends or relatives of

27



--------------------------------------------------------------------------------



 



      Spagnoletti or his spouse against the Released Parties, based on the
violation of the Constitution of the Commonwealth of Puerto Rico and/or any
other statute, contract, or responsibility not in contract, regarding the
employment or termination of employment of Spagnoletti or any event, act or
omission during the employment of Spagnoletti, or after employment but related
to the employment or termination of the employment of Spagnoletti. The Released
Parties will select the attorneys to represent them in the litigation, and the
legal fees and expenses incurred will be fully paid by Spagnoletti or his
spouse.

  3.3.   No Future Employment: Spagnoletti understands that that his employment
with DORAL and all of DORAL’s related or affiliated companies ended forever on
the Termination Date and Spagnoletti promises not to seek employment with DORAL
or with its related or affiliated companies.     3.4.   No Pursuit of Released
Claims: Spagnoletti and his spouse promise never to file or prosecute a lawsuit
or other complaint or charge asserting any claims that are released by the
Agreement. Spagnoletti and his spouse represent that they have not filed or
caused to be filed any lawsuit, complaint or charge with respect to any claim
this Agreement releases. Spagnoletti and his spouse promise never to seek any
damages, remedies, or other relief for Spagnoletti or his spouse personally (any
right to which they hereby waive and promise never to accept) by filing or
prosecuting a charge with any administrative agency with respect to any claim
purportedly released by this Agreement.     3.5   Agreement to be Kept
Confidential: Spagnoletti and his spouse agree not to disclose the terms,
amount, or existence of this Agreement to anyone other than a professional
representative of Spagnoletti and his spouse and, even as to such a person, only
if the person is informed of and agrees to honor this confidentiality
requirement. Such a person’s violation of this confidentiality requirement shall
be treated as a violation of this Agreement by Spagnoletti and his spouse. This
Subparagraph shall not prohibit disclosure of the terms, amount or existence of
this Agreement to the extent necessary legally to enforce this Agreement or to
the extent otherwise legally required. Since the damages DORAL would suffer if
this Subparagraph were violated would be difficult to calculate, Spagnoletti and
his spouse promise to pay DORAL $10,000 for each violation and, in addition, the
DORAL shall be entitled to the relief described in Paragraph 5.     3.6.   DORAL
Property to be Returned: Spagnoletti promises that, on or before the Effective
Date and as a condition for payment of the benefits described in Paragraph 1 of
this Agreement, Spagnoletti will return to DORAL all files, memoranda,
documents, records, copies of the foregoing, credit cards, keys, computer, and
any other DORAL property in Spagnoletti’s

28



--------------------------------------------------------------------------------



 



      possession or control. Spagnoletti and his spouse understand and agree
that DORAL shall withhold delivery of any or all of the benefits identified in
Paragraph I until Spagnoletti returns to DORAL all Company property.     3.7.  
Spagnoletti and His Spouse Not to Harm DORAL: Spagnoletti and his spouse agree
not to testify against the Company, criticize, denigrate or otherwise disparage
DORAL, any other Released Party, or any of DORAL’s or the Released Parties’
products, processes, policies, practices, standards of business conduct, or
areas or techniques of research; provided, however, that nothing in this
Agreement shall prohibit Spagnoletti or his spouse from complying with any
lawful subpoena or court order. Should Spagnoletti or his spouse receive any
subpoena or court order, they will promptly notify DORAL (c/o General Counsel)
of the existence of such subpoena or order and provide a copy of the document.  
  3.8.   Taxes. The Severance Payment and all other benefits detailed in
paragraph 1 of this Agreement will be subjected to all applicable state and
federal tax withholdings.     3.9   Spagnoletti’s Cooperation Required.
Spagnoletti agrees that when requested by DORAL, he will promptly and fully
respond to all inquiries from the Company and any of its representatives
relating to any matter as to which he may have knowledge, including but not
limited to (i) any ongoing or future internal or external investigation of the
Company, or (ii) litigation or threatened litigation.

4.   Non-Admission of Liability.       DORAL has entered into this Agreement
with Spagnoletti and his spouse to effect a mutually acceptable resolution of
each claim that is released in Paragraph 2. DORAL does not believe or admit that
it or any other Released Party has done anything wrong. Spagnoletti and his
spouse agree that this Agreement shall not be admissible in any court or other
forum for any purpose other than the enforcement of its terms and
representations.   5.   Consequences of Spaqnoletti’s or His spouse’s Violation
of Promises.

  5.1.   General Consequences: If Spagnoletti or his spouse break any of their
promises in this Agreement, for example, by filing or prosecuting a lawsuit or
charge based on claims that Spagnoletti and his spouse have released, or if any
representation made by Spagnoletti and his spouse in this Agreement was false
when made, they (a) shall forfeit all right to future benefits under this
Agreement, (b) following a finding by a neutral fact finder that Spagnoletti or
his spouse breached this Agreement, then Spagnoletti (i) must repay all benefits
previously received, upon the DORAL’s demand and (ii) must pay reasonable
attorney’s fees and all

29



--------------------------------------------------------------------------------



 



      other costs incurred as a result of Spagnoletti’s or his spouse’s breach
or false representation, such as the cost of defending any suit brought with
respect to a released claim by them or other owner of a released claim. Clause
(b)(i) or (ii) above shall not apply to the prosecution of claims released under
Subparagraph 2.2.4 to the extent prohibited by law, claims that Spagnoletti and
his spouse acknowledge are completely and forever waived.

      In addition, Spagnoletti and his spouse hereby covenant that in order to
ensure that they have complied fully with their obligations under
Paragraph 3.1.3 of this Agreement, Spagnoletti and his spouse hereby covenant
and agree that to the full extent permitted by law, they hereby waive and
release any and all rights or claims they may have to any proceeds or awards
that they may be entitled to under any cui tam proceeding brought against any of
the Released Parties. Spagnoletti and his spouse further agree that they shall
deliver any such money, proceeds, or awards to the U.S. government.     5.2.  
Injunctive Relief: Spagnoletti and his spouse further agree that DORAL would be
irreparably harmed by any actual or threatened violation of Paragraphs 3.1.2,
3.3 and 3.5 and that DORAL shall be entitled to an injunction prohibiting
Spagnoletti or his spouse from committing any such violation.     5.3.  
Challenges to Validity: Should Spagnoletti or his spouse attempt to challenge
the formation or enforceability of this Agreement (except with respect to claims
released under Subparagraph 2.2.4, to the extent prohibited by law, claims which
Spagnoletti and his spouse acknowledge are completely and forever waived), they
shall initially tender, by certified check delivered to DORAL, all amounts
received pursuant to this Agreement, plus interest at the legal rate and invite
DORAL to cancel this Agreement. In the event DORAL accepts this offer, this
Agreement shall be canceled. In the event DORAL does not accept this offer,
DORAI_ shall so notify Spagnoletti and the amount tendered by Spagnoletti and
his spouse shall be placed in an interest-bearing account pending a
determination of the enforceability of this Agreement. If the Agreement is
determined to be enforceable, the amount in the account shall be repaid to
Spagnoletti and his spouse, if this Agreement is determined not to be
enforceable, the amount in the account shall be retained by DORAL or its
designee.

6. Except to the extent necessary to enforce the provisions of Section 8 of the
Employment Agreement between Spagnoletti and the Company, and paragraph 3.1.2 of
this Agreement, Spagnoletti and the Company agree that any controversy or claim
arising out of, or relating to this Agreement, or the breach thereof, shall be
settled by confidential arbitration in Puerto Rico in accordance with the
Commercial Arbitration

30



--------------------------------------------------------------------------------



 



Rules of the American Arbitration Association. Any award entered shall be final,
binding and nonreviewable except on such limited grounds for review of
arbitration awards as may be permitted by applicable law. Judgment upon the
award rendered by the arbitrator(s) may be entered into any court having
jurisdiction thereof.

7.   Voluntarily Entering Agreement:       Spagnoletti and his spouse
acknowledge that they (a) had a sufficient period to consider and review this
Agreement before signing it; (b) carefully read this Agreement; and (c) fully
understands it and are entering into it voluntarily.   8.   Choice of Laws.    
  This Agreement shall be governed by the substantive laws of the Commonwealth
of Puerto Rico as applied to contracts entered into and to be performed entirely
within such jurisdiction by residents thereof.   9.   Nature, Effect and
Interrelation of this Agreement.

  9.1.   Entire Agreement: Spagnoletti and his spouse acknowledge that this
Agreement is the entire agreement between them and DORAL; it may not be modified
or canceled in any manner except by a writing signed by DORAL, and Spagnoletti
and his spouse. DORAL has made no promises to Spagnoletti and his spouse other
than those in this Agreement.     9.2.   Successors and Assigns: This Agreement
shall bind Spagnoletti’s and his spouse, their heirs, administrators,
representatives, executors, successors and assigns, and shall inure to the
benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors and assigns.     9.3.   Interpretation:
This Agreement shall be construed as a whole according to its fair meaning, and
not strictly for or against any of the parties. Unless the context indicates
otherwise, the term “or” shall be deemed to include the term “and” and the
singular or plural number shall be deemed to include the others. Paragraph
headings used in this Agreement are intended solely for convenience of reference
and shall not be used in the interpretation of any of this Agreement.     9.4  
Implementation: DORAL, Spagnoletti, and his spouse, agree that, without the
receipt of further consideration, they will sign and deliver any documents and
do anything else that is necessary in the future to make the provisions of this
Agreement effective.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

31



--------------------------------------------------------------------------------



 



     Executed in San Juan, Puerto Rico this _____th to day of __________________
FOR SPAGNOLETTI AND HIS SPOUSE:

     
 
   
MAURICE SPAGNOLETTI
  [SPOUSE’S NAME]
Dated:                                        
  Dated:                                        
 
   
FOR DORAL FINANCIAL CORPORATION:
   
 
   
 
GENERAL COUNSEL
   

32